Citation Nr: 1546259	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from June 1997 to May 2006.

This case comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2015, the Veteran testified at a Board hearing at the RO.  At that time the record was held open for 60 days following the hearing to provide additional time to submit evidence.  In September 2015, the Veteran submitted additional evidence.  


REMAND

The Veteran claims she has posttraumatic stress disorder (PTSD) from witnessing an explosion at the Naval Air Station in Bahrain on September 12, 2001.  At the hearing, she testified that she has a scar from a piece of glass or other shrapnel from that explosion.  A statement from the Veteran's spouse received in September 2015 relates her fear of terrorist activity since September 11, 2001.

Initially, the Board observes that the Veteran's claimed in-service stressor has not been verified.  While the record shows that she served at the Naval Air Station in Bahrain at the time of the claimed stressor, neither the service medical records nor service personnel records indicate that there was an explosion at the Naval Air Station in Bahrain on September 12, 2001, and there is no other objective evidence to corroborate the claimed stressor.  Thus, attempt should be made to verify the claimed stressor.  

Next, the record indicates that the Veteran may have PTSD related to a claimed in-service stressor.  A November 2007 VA treatment record shows that the Veteran had a positive PTSD screening related to combat.  A September 2, 2009, fee basis consultation shows her reported history of a bomb exploding in front of her in service and a diagnosis of PTSD.  While a May 2010 VA examination did not show a diagnosis of PTSD, May 2011 VA treatment records indicate that she has symptoms secondary to trauma, noted as an explosion in Bahrain on September 12, 2001, and a diagnosis of rule out PTSD.  Later treatment records shows a diagnosis of PTSD.  Thus, the Veteran should be provided a VA examination to ascertain whether she has PTSD due to the claimed stressor.  

VA treatment records also show that the Veteran has diagnoses of depressive disorder and generalized anxiety disorder.  The May 2010 VA examiner diagnosed depressive disorder.  While the examiner was unable to provide an opinion on whether the Veteran's depressive disorder, or adjustment disorder, was due to mental health complaints in service, citing a lack of documentation in the service medical records, the service medical records show that the Veteran had bereavement and adjustment disorder.  Thus, an opinion on the depressive disorder and generalized anxiety disorder should also be obtained.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment records through August 2012.  Thus, any treatment records since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the claimed in-service stressor of an explosion at the Naval Air Station in Bahrain on September 12, 2001.

2.  Obtain any VA treatment records since August 2012.

3.  Then, schedule the Veteran for a VA examination to ascertain the nature, onset, and etiology of any psychiatric disability.  The examiner should review the claims file and note that review in the report.  The examiner should note the diagnoses of bereavement and adjustment disorder in the service medical records.  The examiner should be advised of the Veteran's claimed in-service stressor of witnessing an explosion at the Naval Air Station in Bahrain on September 12, 2001.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  The examiner should consider the Veteran's statements regarding the history of psychiatric symptoms.  The examiner should provide the following:

(a) The examiner should provide a full multi-axial diagnosis and specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to the claimed in-service stressor of an explosion at the Naval Air Station in Bahrain or is due to a fear of hostile military or terrorist activity during service.  The examiner should state the stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2015).

(c) For any diagnosed mental disorder other than PTSD, to specifically include depressive disorder and generalized anxiety disorder, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the mental disorder was present in service, was incurred in or aggravated by service, or manifested within one year of separation from service.  The examiner should consider and discuss the findings of bereavement and adjustment disorder in the service medical records.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

